Case 1:18-cv-07877-LJL-SLC Do

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Karen Eubanks
Plaintiff,

New York City Department of Education et
al.,

Defendant.

cument 22 Filed 10/24/19 Page i1of1

NOTICE OF LIMITED
APPEARANCE OF PRO BONO
COUNSEL

18 Civ. 7877 (VEC) (HBP)

 

 

To the Clerk of this Court and all parties of record:

Enter my appearance as pro bono counsel in this case on behalf of: Karen Eubanks for
the limited purpose of taking and defending depositions. I certify that I am admitted to practice
in this Court. I have undertaken this representation at the request of the New York Legal
Assistance Group’s Legal Clinic for Pro Se Litigants.

Dated: October 24, 2019

Milbank LLP
~

Ohy

By:
7 /

Elizabeth A. O’Reilly

55 Hudson Yards

New York, NY 10001

Telephone: (212) 530-5387

Facsimile: (212) 822-5387

Email: eoreilly@milbank.com
